Title: From Thomas Jefferson to Arthur S. Brockenbrough, 4 May 1824
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monto
                            May 4. 24.
                    My last ride to the University and return without getting off of my horse, with the heat of the day so overcome me with fatigue that I could scarcely reach home, and still leaves me so sore and languid that I have not been on my horse since, nor shall I be able yet for some days. if therefore any consultation is necessary with me I must ask the favor of yourself and mr Bergamin to take a ride here at your convenience. friendly salutations
                        Th: Jefferson